Title: To James Madison from Richard Henry Lee, 20 November 1784
From: Lee, Richard Henry
To: Madison, James


Sir
Trenton November 20. 1784
I wish it were in my power to give you the satisfaction that I know it would afford you to be informed that Congress was assembled and proceeding well with the public business. Unfortunately, we have not yet a Congress, & altho twenty days are elapsed since the time appointed for its meeting, but 4 States have been convened. No doubt Colo. Monroe has informed his Correspondents of the intelligence he received on his Tour to Montreal; Niagara &c. that one reason assign’d for detaining the western posts from the United States was, because Virginia had not repealed her laws that impede the recovery of British debts. It is sincerely to be lamented that our State should be so charged, and it is much to be wished that the Advocates for retaining those laws wd. no longer insist upon furnishing pretext for detaining from the U. S. possessions of such capital importance to the Union as these posts are. I have the honor to inclose you a copy of the treaty lately made at Fort Stanwix with the six nations. It was brought here by Mr. Wolcott, who informs us that the other two Commissioners were gone to Pittsburg to hold a treaty there with the western nations—he apprehends (from the content that appeard at fort Stanwix among some Shawanese chiefs) that the commissioners will not find much difficulty in treating with the western Indians. The accounts that we daily receive of the powerful emigrations from our State to Georgia, to North & South Carolina, & from the interior parts to Kentucki, are very alarming. The causes assigned, are two—the desire of removing from heavy taxes, and the search after land. It certainly becomes our Legislature to consider this point with great attention, and to remove, or lessen the causes that effect the depopulation of the country. Do you not think Sir, that the Taxes might be considerably lessened by funding all our debts, both foreign and domestic. And then, by imposing such Taxes only as will most punctually pay the interest & sink the principal by very slow degrees and for support of the Civil list? This would satisfy the public creditors, because the certainty of receiving the interest will render the principal vendible on good terms. It seems to me, that by this mode, the tax might be considerably lowerd from its present enormous height. I think that I may venture safely to say, that our Revenue, Certificate, and all other taxes, amount in the aggregate to a heavier taxation than prevails in any part of the world! Upon this circumstance, I find some British writers founding the hope of our depopulation. It surprised me a good deal that our last Assembly did not take up and adopt, for the case of our fellow Citizens, the Facilities given by Congress in their Act of the 28th of April last. By this Act (which I understand is before the Assembly) one fourth of the federal demand against us, may be discharged with Certificates of interest for money loaned the U. S. or for interest on liquidated debts of the U. S. If these certificates were by law made receivable in the Revenue tax, it would certainly & considerably facilitate the payment of that Tax.
It seems that the parliament of G. Britain was prorogued without any thing being done respecting our Trade with them, altho a Committee of the privy Council, upon the petition of the W. India planters & Merchants for a free trade between them & the U. S. had reported an approbation of all the silly, malign commercial restraints upon our trade with their W. India islands, that are to be found in Lord Sheffields book on the Commerce of the two countries.
I have the honor to be, with much esteem and regard, Sir your most humble Servant
Richard Henry Lee.
 
[Enclosure]
[22 October 1784]
Articles of a Treaty concluded at Fort Stanwix on the 22d. day of October 1784 between Oliver Wolcott, Richard Butler, and Arthur Lee Commissioners plenepotentiary from the United States in Congress Assembled on the one part and the Sachems and Warriors of the Six Nations on the other part.
The United States of America give peace to the Senecas, Mohawks, Onondagas, & Cayugas, and receive them into their protection upon the following conditions.
Article 1st. Six Hostages shall be immediately delivered to the Commissioners by the said nations, to remain in possession of the United States till all the prisoners, white & black, which were taken by the said Senecas, Mohawks, Onondagas and Cayugas, or by any of them, in the late war, from among the people of the United States, shall be delivered up.
Art. 2d. The Oneida and Tuscarora Nations shall be secured in the possession of the Lands on which they are settled.
Art. 3d. A line shall be drawn, beginning at the mouth of a creek about four miles east of Niagara called Oyonwayea or Johnsons landing place upon the Lake named by the Indians Oswego, and by us Ontario. From thence Southerly in a direction always four miles east of the Carrying path between Lake Erie and Ontario to the mouth of Tehoseroron or Buffaloe Creek on Lake Erie. Thence South to the north boundary of the State of Pennsylvania. Thence West to the end of the said north boundary. Thence South along the west boundary of the said State to the river Ohio. The said line from the mouth of Oyonwayea to the Ohio shall be the western boundary of the Lands of the Six Nations, so that the Six Nations shall and do yield to the United States all claims to the country west of the said boundary, and then they shall be secured in the peaceful possession of the lands they inhabit East and North of the same, reserving only Six miles square round the fort of Oswego to the United States for the support of the same.
Art. 4th. The Commissioners of the United States in consideration of the present circumstances of the Six Nations, and in execution of the humane and liberal views of the United States, upon the signing of the above articles, will order goods to be delivered to the said Six nations for their use and comfort.
